Citation Nr: 0313500	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-12 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to service connection for lumbar spine 
disability on a direct basis, or alternatively, as secondary 
to service connected right ankle disability.

(The issues of entitlement to service connection for left 
ankle disability, and arthritis of the elbows and fingers 
will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1987 to November 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, an April 1991 RO decision 
denied claims for service connection for left ankle pain, 
lumbosacral strain, and a right hip condition.  A February 
2000 RO decision denied service connection for arthritis of 
the elbows and fingers.  The Board deferred adjudication of 
the claims in September 2002 pending additional development 
pursuant to 38 C.F.R. § 19.9(a)(2).  

The Board notes that its request for VA opinion as to whether 
the veteran manifested a lumbar spine disability related to 
events in service resulted in a March 2003 opinion that the 
veteran manifested a lumbar spine disability as proximately 
due to service connected right ankle disability.  A grant of 
service connection on a secondary basis would render moot the 
current question on appeal; whether the veteran is entitled 
to service connection for lumbar spine disability on a direct 
basis.  As such, the Board finds that the claims are 
inextricably intertwined and, in the interests of judicial 
economy and avoidance of piecemeal litigation, the claims 
should be appealed and considered together.  Smith v. Gober, 
236 F.3d. 1370 (Fed. Cir. 2001).  The service connection 
issue, therefore, has been rephrased on the title page.

The Board further notes that the development conducted by the 
Board in September 2002 is incomplete.  The Board is able to 
proceed to a decision on the claims for service connection 
for lumbar and right hip disability as there is sufficient 
evidence to make favorable decisions on the claims.  The 
Board must defer adjudication of the claims for service 
connection for left ankle disability, and arthritis of the 
elbows and fingers pending compliance with its previous 
development orders.  See generally Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran will be apprised of the 
additional development by a separate Board letter following 
the issuance of this decision.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability, diagnosed as 
recurrent lumbar strain, is proximately caused by her service 
connected right ankle disability.

2.  The veteran's right hip disability, diagnosed as right 
hip strain, stems from an in-service trauma.


CONCLUSIONS OF LAW

1.  Lumbar spine strain is proximately due to service 
connected right ankle disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2002).

2.  Right hip strain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual summary

The veteran's service medical records reflect that she 
injured her right ankle while jumping off an obstacle course 
wall during basic training in 1987.  Clinical records in 
September 1987 included complaint of back pain which was 
treated with a heating pad and topical analgesic.  
Thereafter, she had recurrent right ankle problems with 
progressively worsening pain that was exacerbated with 
prolonged use.  In April 1990, she had a slip and fall injury 
to her right ankle, knee and hip which necessitated the use 
of crutches.  A July 1990 Medical Evaluation Board (MEB) 
report noted her "constant discomfort with regards to her 
right ankle, hip and knee."  At that time, she was 
recommended for discharge based on diagnostic impressions of 
mild arthritic changes of the right ankle, right knee and 
left knee."  

The veteran filed a claim for back and hip problems with VA 
in December 1990.  On her initial VA examination in March 
1990, she was noted to stand with a slight pelvic tilt as a 
result of right knee flexion, and to have a marked limp and 
pain in the right ankle.  At that time, x-ray examinations of 
her ankles, knees and lumbar spine were interpreted as 
normal.  She was given impressions which included recurrent 
chronic right ankle pain with limitation of motion, chronic 
pain in both knees, and history of lumbosacral strain with 
recovery on rest.  A March 1991 VA clinical record noted her 
complaint of recurrent lumbar spine pain since service.  At 
that time, an x-ray examination was unremarkable and she was 
prescribed Ibuprofen.  An RO decision in April 1991 granted 
service connection for mild arthritic changes of the right 
ankle, right knee and left knee.

VA joints examination in September 1999 again noted the 
veteran's complaint of recurrent right hip pain.  At that 
time, an x-ray examination revealed a small spur off the 
right femoral greater trochanter, and some sclerotic changes 
around the pubic symphysis.  A bone scan evaluation was 
interpreted as negative for rheumatoid or inflammatory 
arthritis.  VA examination in October 2001 included a 
diagnosis of right knee and ankle strain with functional 
deficit secondary to pain and decreased range of motion.

In March 2003, the veteran underwent VA examination with 
benefit of review of her claims folder.  She reported to the 
examiner a history of intermittent low back and right hip 
pain with stiffness and weakness following an in-service 
fall.  


Following examination, the veteran was provided with the 
following diagnoses:

DIAGNOSIS:  Recurrent lumbar strain.  It is at 
least as likely as not that the current lumbar 
condition may be related to the veteran's 
service connected right ankle condition.  She 
has recurrent episodes of severe pain and 
instability with altered gait and falls 
related to her [right] ankle condition ...

Right hip strain.  Trauma with fall during 
military service.

II.  Applicable law

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may be established on a 
secondary basis for disability which is proximately due to or 
the result of a service connected disease or injury.  See 
also 38 C.F.R. § 3.310(a) (2002).  The Court of Appeals for 
Veterans Claims has construed this provision as entailing 
"any additional impairment of earning capacity resulting from 
an already service connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159(a)(2002).

III.  Service connection - lumbar spine disability

The veteran contends that she has manifested chronic lumbar 
spine pain since a fall in service.  Her service medical 
records do reflect her brief treatment for back pain in 1987.  
She also reported recurrent low back pain on her initial 
application filed the month following her separation from 
service.  She is also service connected for right ankle and 
knee disabilities.  In March 2003, a VA examiner provided 
opinion that it was at least as likely as not that her 
current lumbar spine disability, diagnosed as recurrent 
lumbar strain, is proximately caused by her service connected 
right ankle disability.  Resolving the benefit of doubt in 
favor of the veteran, the Board grants service connection for 
lumbar spine disability as secondary to service connected 
right ankle disability.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2002).

IV.  Service connection - right hip disability

The veteran also contends that she has manifested a chronic 
right hip disability since her discharge from service.  
Indeed, her July 1990 MEB prior to her discharge from service 
documented her complaint of right hip discomfort following a 
falling injury in April 1990.  She also reported recurrent 
right hip pain on her initial application filed the month 
following her separation from service.  As such, there is 
documented evidence of continuity of symptomatology.  See 
38 C.F.R. § 3.303(b) (2002).  In March 2003, a VA examiner 
essentially expressed opinion that the veteran's right hip 
disability, diagnosed as right hip strain, stems from an in-
service trauma.  From this evidence, the Board concludes that 
the veteran is entitled to service connection for right hip 
disability.

ORDER

Service connection for lumbar spine disability is granted.

Service connection for right hip disability is granted.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

